DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
 
Claim Status
Claims 1-8 and 10-15 are pending. Claims 14-16 are pending. Claims 14 -15 are new. Claims 1-8 and 10 -13 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (3,264,836), hereafter referred to as “Miller,” in view of Lindsey (3,029,615) and Bahrenburg (4,267,699).
Regarding Claim 1: Miller teaches a double pipe (see Figure 1) comprising: an inner pipe (16 having ends 17 and 18); and an outer pipe (10) provided radially outside the inner pipe (see Figure 1) and coaxially with the inner pipe (see Figure 1), the outer pipe (10) being configured to allow a cooling target (via 23 and 24) to flow in the inner pipe (16 having ends 17 and 18) and allow a refrigerant to flow in a space between the inner pipe and the outer pipe (10, liquid refrigerant “L” Column 1, lines 58-59);
at least one nozzle (44 and 45) provided in a wall (12) of the outer pipe (10), the at least one nozzle being configured to jet the refrigerant into the space (see Figure 1); and at least one refrigerant inlet pipe (42 and 43) connected to the at least one nozzle (see Figure 1). 
Miller fails to teach the double pipe is an ice maker and the at least one nozzle and the at least one refrigerant inlet pipe being separate pieces attached together, and the at least one nozzle having at least one jet port formed in an outer circumference thereof such that the refrigerant jets in at least one radial direction of the at least one nozzle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the double pipe is an ice maker to the structure of Miller as taught by Lindsey in order to advantageously use the structure for desired freezing of specific liquids (see Lindsey, Column 1, lines 12-23).
Bahrenburg teaches at least one nozzle (see Figure 3) and at least one refrigerant inlet pipe (17 having 18 and 19 inside between outer pipe 12 a and 24a) being separate pieces attached together (via threading 21), and the at least one nozzle (see Figure 5) having at least one jet port (holes 19) formed in an outer circumference (around 20) thereof such that a fluid jets in at least one radial direction of the at least one nozzle (see Figure 5, Column 6, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one nozzle and the at least one refrigerant inlet pipe being separate pieces attached together, and the at least one nozzle having at least one jet port formed in an outer circumference thereof such that the refrigerant jets in at least one radial direction of the at least one nozzle to the structure of Miller modified supra as taught by Bahrenburg in order to advantageously distribute the refrigerant (see Bahrenburg, Column 6, lines 1-6). 
Regarding Claim 2: Miller teaches a double pipe (see Figure 1) comprising: an inner pipe (16 having 17 and 18); and an outer pipe (10) provided radially outside the inner pipe (see Figure 1) and coaxially with the inner pipe (16 having 17 and 18), the 
Miller fails to teach the double pipe is an ice maker and a plate shaped shielding plate arranged to be hit by the jetting refrigerant, the shielding plate being provided in the space radially inward of the jet port and having a surface that is closed at a position opposing the jet port in the radial direction of the inner pipe and that is parallel to an axial direction of the inner pipe such that the refrigerant hits the shielding plate and expands along the surface in at least one radial direction of the nozzle.
Lindsey, directed towards a means for treating liquid, teaches a double pipe (18, having 18a and 18b for refrigerant around chamber 30) is an icemaker (Column 1, lines 12-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the double pipe is an ice maker to the structure of Miller as taught by Lindsey in order to advantageously use the structure for desired freezing of specific liquids (see Lindsey, Column 1, lines 12-23).
Bahrenburg teaches a plate shaped shielding plate (top 18) arranged to be hit by a jetting refrigerant (within nozzle in Figure 3 and Figure 5), the shielding plate (18) being provided in the space radially inward of the jet port and having a surface that is closed at a position opposing the jet port in the radial direction of an inner pipe (in a system of Figure 3) and that is parallel to an axial direction of the inner pipe (in a system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plate shaped shielding plate arranged to be hit by the jetting refrigerant, the shielding plate being provided in the space radially inward of the jet port and having a surface that is closed at a position opposing the jet port in the radial direction of the inner pipe and that is parallel to an axial direction of the inner pipe such that the refrigerant hits the shielding plate and expands along the surface in at least one radial direction of the nozzle to the structure of Miller modified supra as taught by Bahrenburg in order to advantageously distribute the refrigerant (see Bahrenburg, Column 6, lines 1-6). 
Regarding Claim 3: Miller further teaches wherein the at least one nozzle comprises a plurality of nozzles (44 and 45), and the at least one refrigerant inlet pipe comprises a plurality of refrigerant inlet pipes (42 and 43), each of the refrigerant inlet pipes being connected to a respective one of the nozzles (see Figure 1).
Regarding Claim 4: Miller further teaches wherein the at least one nozzle comprises a plurality of nozzles (44 and 45), and the at least one refrigerant inlet pipe (42 and 43) comprises a plurality of refrigerant inlet pipes (42 and 43), each of the refrigerant inlet pipes being connected to a respective one of the nozzles (44 and 45, see Figure 1).
Regarding Claim 10: Miller teaches wherein the at least one nozzle (44 and 45) passes through the wall of the outer pipe (12) and connects to the at least one refrigerant input pipe (42 and 43).
Regarding Claim 11: Miller modified supra further teaches further teaches wherein the at least one radial direction of the at least one nozzle (44 and 45 of Miller modified by Bahrenburg) is oriented in at least one of an axial direction and a circumferential direction of the inner pipe (Figure 3 of Bahrenburg).
Regarding Claim 12: Miller further teaches wherein the at least one nozzle (44 and 45) passes through the wall of the outer pipe (12) and connects to the at least one refrigerant input pipe (42 and 43).
Regarding Claim 13: Miller further teaches wherein the at least one nozzle (Figure 3 of Bahrenburg) fits into an inner circumference of the at least one refrigerant input pipe (pipe of Miller).
Regarding Claim 14: Miller further teaches wherein a distal end face of the at least one nozzle (Figure 3 & 5, 18 is cover of nozzle of Bahrenburg) is closed.
Regarding Claim 15: Miller further teaches wherein the at least one jet port (4 of Bahrenburg) comprises four jet ports (19 of Bahrenburg) and the at least one radial direction comprises four radial directions (see Figure 3 of Bahrenburg), of which two are oriented along the axial direction of the inner pipe (when placed in Miller) and two are oriented along the circumferential direction of the inner pipe (when placed in Miller).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (3,264,836), hereafter referred to as “Miller,” in view of Lindsey (3,029,615), and Bahrenburg (4,267,699), as applied to claims 1 and 2 above, and further in view of Naruse et al. (5,237,837), hereafter referred to as “Naruse.”
Regarding Claim 5: Miller further teaches wherein the at least one nozzle comprises a plurality of nozzles (44 and 45), and the at least one refrigerant inlet pipe comprises a plurality of refrigerant inlet pipes (42 and 43), each of the refrigerant inlet pipes being connected to a respective one of the nozzles (44 and 45, see Figure 1), the inner pipe (16 having 17 and 18) having a first end provided with an inlet pipe for the cooling target (Column 1, lines 66-70), and a second end provided with an outlet pipe for the cooling target (Column 1, lines 66-70), the plurality of nozzles (42 and 43) being arranged axially along the outer pipe (see Figure 4). 
Miller modified supra fails to teach a size of the at least one jet port of each of the nozzles being different from a size of the at least one jet port of others of the nozzles such that the jet ports decrease in size from an inlet pipe side of the outer pipe toward an outlet pipe side of the outer pipe.
Naruse teaches nozzles have jet ports gradually reduced in size along a pipe (Column 3, lines 28-40). 
Miller modified supra teaches all of the claimed features except for the nozzles having a size of the at least one jet port of each of the nozzles being different from a size of the at least one jet port of others of the nozzles such that the jet ports decrease in size from an inlet pipe side of the outer pipe toward an outlet pipe side of the outer pipe. This is considered by the examiner to be a change in the shape/size of the nozzle since modifying Miller to meet the claimed limitations would require nothing more than changing the shape/size of nozzles openings. It has been held that absent persuasive 
Regarding Claim 6: Miller teaches further wherein the at least one nozzle comprises a plurality of  nozzles (44 and 45), and the at least one refrigerant inlet pipe comprises a plurality of refrigerant inlet pipes (42 and 43), each of the refrigerant inlet pipes (42 and 43) being connected to a respective one of the nozzles (see Figure 1), the inner pipe having a first end provided with an inlet pipe for the cooling target (Column 1, lines 66-70) and a second end provided with an outlet pipe for the cooling target (Column 1, lines 66-70).  
Miller fails to teach the plurality of nozzles including at least three nozzles arranged axially along the outer pipe, and the nozzles being disposed at pitches gradually increased in size from an inlet pipe side of the outer pipe toward an outlet pipe side of the outer pipe.
Naruse teaches a plurality of at least three nozzles (21b, see Figure 4) that are disposed at pitches gradually changed along a pipe (Column 3, lines 28-40). 

Regarding Claim 7: Miller teaches wherein the at least one nozzle comprises a plurality of nozzles (44 and 45), and the at least one refrigerant inlet pipe comprises a plurality of refrigerant inlet pipes (42 and 43), each of the refrigerant inlet pipes (42 and 43) being connected to a respective one of the nozzles (44 and 45), the inner pipe (16 having ends 17 and 18) having a first end provided with an inlet pipe (23) for the cooling target (Column 1, lines 66-70), and a second end provided with an outlet pipe (24) for 
Miller modified supra fails to teach a size of the jet port of each of the nozzles being different from a size of the jet port of others of the nozzles such that the jet ports decrease in size from an inlet pipe side of the outer pipe toward an outlet pipe side of the outer pipe. 
Naruse teaches nozzles have jet ports gradually reduced in size along a pipe (Column 3, lines 28-40). 
Miller modified supra teaches all of the claimed features except for the nozzles having a change in size/shape/pitch. This is considered by the examiner to be a change in the shape/size of the nozzle since modifying Miller to meet the claimed limitations would require nothing more than changing the shape/size of nozzles openings. It has been held that absent persuasive evidence that the particular configuration of the claimed structure was significant, a change in shape/size is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV A. Since applicant has failed to provide persuasive evidence on the record that providing the nozzles with a change in opening size is significant in any way, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application, to modify Miller so that the nozzles have a change in opening size and produce nothing more than predictable results within the level of ordinary skill in the art, since it has been held a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. 
Regarding Claim 8: Miller further teaches wherein the at least one nozzle comprises a plurality of nozzles (44 and 45), and the at least one refrigerant inlet pipe comprises a plurality of refrigerant inlet pipes (42 and 43), each of the refrigerant inlet pipes (42 and 43) being connected to a respective one of the nozzles (see Figure 1), the inner pipe (16 having ends 17 and 18) having a first end provided with an inlet pipe (23) for the cooling target (Column 1, lines 66-70) and a second end provided with an outlet pipe for the cooling target (Column 1, lines 66-70). 
Miller modified supra fails to teach the plurality of nozzles including at least three nozzles arranged axially along the outer pipe, and the nozzles being disposed at pitches gradually increased in size from an inlet pipe side of the outer pipe toward an outlet pipe side of the outer pipe.
Naruse teaches a plurality of at least three nozzles (21b, see Figure 4) that are disposed at pitches gradually changed along a pipe (Column 3, lines 28-40). 
Miller modified supra teaches all of the claimed features except for the nozzles having a change in size/shape/pitch and amount of nozzles. This is considered by the examiner to be a change in the size/shape/pitch/amount of the nozzle since modifying Miller to meet the claimed limitations would require nothing more than changing the size/shape/pitch/amount of nozzles and nozzle openings. It has been held that absent persuasive evidence/critical evidence that the particular configuration of the claimed structure was significant, a change in shape/rearrangement of parts/duplication of parts is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV. A. and VI. B. C. Since applicant has failed to provide persuasive evidence on the record that providing the nozzles with a change in opening . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steenburgh (3,253,424).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763